Case 1:19-cr-00099-EAW Document 3 Filed 05/13/19 Page 1 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

 

 

vy. 19-CR- C f
SCOTT CRESSWELL,
Defendant.
PLEA AGREEMENT

The defendant, SCOTT CRESSWELL, and the United States Attorney for the
Western District of New York (hereinafter "the government") hereby enter into a plea

agreement with the terms and conditions as set out below.

I. THE PLEA AND POSSIBLE SENTENCE
1, The defendant agrees to waive indictment and to plead guilty to a one count
Information which charges a violation of Title 18, United States Code, Section 1349
[Conspiracy to Commit Wire Fraud], for which the maximum possible sentence is a term of
imprisonment of 20 years, a fine of $5,994,639.86, a mandatory $100 special assessment and
a term of supervised release of up to 3 years. The defendant understands that the penalties set
forth in this paragraph are the maximum penalties that can be imposed by the Court at

sentencing.

Bi The defendant understands that, if it is determined that the defendant has

violated any of the terms or conditions of supervised release, the defendant may be required
to serve in prison all or part of the term of supervised release, up to 2 years, without credit for
time previously served on supervised release. As a consequence, in the event the defendant is
sentenced to the maximum term of incarceration, a prison term imposed for a violation of

supervised release may result in the defendant serving a sentence of imprisonment longer than

Case 1:19-cr-00099-EAW Document 3 Filed 05/13/19 Page 2 of 16

the statutory maximum set forth in § 1 of this agreement.

3.

agreement and understands that if this case proceeded to trial, the government would be

Il. ELEMENTS AND FACTUAL BASIS

The defendant understands the nature of the offense set forth in 4] 1 of this

required to prove beyond a reasonable doubt the following elements of the crime:

a.

4.

Two or more persons, in some way or manner, agreed to a common and
unlawful plan to commit a fraud crime listed in Chapter 63 of Title 18
of the United States Code, namely wire fraud; and

The defendant knew the unlawful purpose of the plan and willfully
joined in it.

FACTUAL BASIS

The defendant and the government agree to the following facts, which form the

basis for the entry of the plea of guilty including relevant conduct:

a.

Between March 2017 and April 2018, the defendant participated in a
conspiracy directed by Robert Morgan and others to obtain insurance
policy proceeds fraudulently by presenting false and inflated contracts
and invoices to insurance companies for repairs on properties managed
by Morgan Management, LLC, to which Morgan Management, LLC
was otherwise not entitled. At all times relevant, the defendant, Scott
CRESSWELL (“CRESSWELL”) was the Chief Operating Officer for
Morgan Management, LLC. The conspiracy made use of electronic
communications in interstate commerce.

Specifically, from March 2017 to April 2018, under the direction of

Robert Morgan and others, CRESSWELL conspired with others to
io

\
.
We

Case

yt

1:19-cr-O0099-EAW Document 3 Filed 05/13/19 Page 3 of 16

present false and inflated contracts and invoices to insurers in
connection with repairs at the Summerwood Apartments in Merrillville,
Indiana. On or about March 27, 2017, CRESSWELL received an
executed copy of a $2.5 million contract for the true and accurate cost
of repairs at the Summerwood Apartments in Merrillville, Indiana.
However, in or about May 2017, CRESSWELL or other members of
the conspiracy caused to be sent to an insurer (1) a false and inflated
$3,236,519 contract, (2) a false invoice, and (3) a false and inflated lien
waiver for repairs at the Summerwood Apartments.

Similarly, from March 2017 to May 2017, CRESSWELL conspired
with others to present false and inflated contracts and invoices to
insurers in connection with repairs at the Eden Square Apartments in
Cranberry Township, Pennsylvania. Despite being aware that repairs at
the property were being completed for $174,999, CRESSWELL or other
members of the conspiracy caused to be presented to insurers false and
inflated documents reflecting repair costs of $263,013.57.

From June 2017 to January 2018, CRESSWELL conspired with others
to present false and inflated contracts and invoices to insurers in
connection with repairs on thirty-four properties in and around
Rochester, New York after a windstorm that occurred in March 2017.
On or about August 1, 2017, CRESSWELL learned that, as of that date,
the anticipated cost of the repairs was approximately $3.65 million.
However, CRESSWELL and other members of the conspiracy planned
to bill insuranee panies at least $5.86 million. The “variance” (or
profit) to Morgan 3 MAeeitice for this scheme to defraud was
approximately $2.21 million. At Robert Morgan’s direction,
CRESSWELL encouraged and instructed others to “grind the best you
can” to get the variance, or profit, for the repair work up to $2.5 million.
On or about August 15, 2017, the defendant emailed false and inflated
documents to an insurance adjuster in connection with four of the
properties impacted by the windstorm.

Insurance companies paid approximately $2,997,319.93 more than the
actual cost of repairs as a result of the false and inflated documents
presented by CRESSWELL and other members of the conspiracy with
respect to repairs at the Summerwood Apartments, Eden Square, and at
the thirty-four properties impacted by the March 2017 windstorm in and
around Rochester, New York. The total loss, including relevant
conduct, was $2,997,319.93.
Case 1:19-cr-00099-EAW Document 3 Filed 05/13/19 Page 4 of 16

Ti. SENTENCING GUIDELINES
5. The defendant understands that the Court must consider but is not bound by

the Sentencing Guidelines (Sentencing Reform Act of 1984).

BASE OFFENSE LEVEL
6. The government and the defendant agree that Guidelines § 2B1.1(a)(1) applies

to the offense of conviction and provides for a base offense level of 7.

SPECIFIC OFFENSE CHARACTERISTICS
U.S.S.G. CHAPTER 2 ADJUSTMENTS

7. The government and the defendant agree that the following specific offense

characteristic does apply:

a. §2B1.1(b)(1)(): the total loss (including relevant conduct) was in excess
of $1,500,000 (namely, $2,997,319.93), and thus there is a 16 offense
level increase.

U.S.S.G. CHAPTER 3 ADJUSTMENTS

8. The government and the defendant agree that the following adjustment to the

base offense level does apply:

a. The 2 level decrease of Guidelines § 3B1.2(b) (minor role in the offense).

ADJUSTED OFFENSE LEVEL
9. Based on the foregoing, it is the understanding of the government and the

defendant that the adjusted offense level for the offense of conviction is 21.
Case 1:19-cr-00099-EAW Document 3 Filed 05/13/19 Page 5 of 16

ACCEPTANCE OF RESPONSIBILITY
10. At sentencing, the government agrees not to oppose the recommendation that
the Court apply the two (2) level decrease of Guidelines § 3E1.1(a) (acceptance of
responsibility) and further agrees to move the Court to apply the additional one (1) level

decrease of Guidelines § 3E1.1(b), which would result in a total offense level of 18.

CRIMINAL HISTORY CATEGORY
ll. It is the understanding of the government and the defendant that the
defendant's criminal history category is I. The defendant understands that if the defendant is
sentenced for, or convicted of, any other charges prior to sentencing in this action the
defendant's criminal history category may increase. The defendant understands that the
defendant has no right to withdraw the plea of guilty based on the Court’s determination of

the defendant’s criminal history category.

GUIDELINES' APPLICATION, CALCULATIONS AND IMPACT
12. It is the understanding of the government and the defendant that, with a total
offense level of 18 and criminal history category of I, the defendant's sentencing range would
be a term of imprisonment of 27 to 33 months, a fine of $10,000 to $100,000, and a period of
supervised release of 1 to 3 years. Notwithstanding this, the defendant understands that at

sentencing the defendant is subject to the maximum penalties set forth in § 1 of this agreement.

13. The government and the defendant agree to the correctness of the calculations

of the Sentencing Guidelines range set forth above. The defendant, however, reserves the
Case 1:19-cr-00099-EAW Document 3 Filed 05/13/19 Page 6 of 16

right to recommend a sentence outside the Sentencing Guidelines range based on the
defendant’s family circumstances. This paragraph reserves the right to the defendant to bring
to the attention of the Court all information deemed relevant to a determination of the proper

sentence in this action.

14. The defendant understands that the Court is not bound to accept any
Sentencing Guidelines calculations set forth in this agreement and the defendant will not be

entitled to withdraw the plea of guilty based on the sentence imposed by the Court.

IV. STATUTE OF LIMITATIONS

15. Inthe event the defendant’s plea of guilty is withdrawn, or conviction vacated,
either pre- or post-sentence, by way of appeal, motion, post-conviction proceeding, collateral
attack or otherwise, the defendant agrees that any charges dismissed pursuant to this
agreement shall be automatically reinstated upon motion of the government and further
agrees not to assert the statute of limitations as a defense to any federal criminal offense which
is not time barred as of the date of this agreement. This waiver shall be effective for a period
of six months following the date upon which the withdrawal of the guilty plea or vacating of

the conviction becomes final.

¥. REMOVAL
16. The defendant understands that, if convicted, a defendant who is not a citizen
of the United States may be removed from the United States, denied citizenship, and denied

admission to the United States in the future.
Case 1:19-cr-00099-EAW Document 3 Filed 05/13/19 Page 7 of 16

V. GOVERNMENT RIGHTS AND OBLIGATIONS
17. | The defendant understands that the government has reserved the right to:

a. provide to the Probation Office and the Court all the information and
evidence in its possession that the government deems relevant
concerning the defendant's background, character and involvement in
the offense charged, the circumstances surrounding the charge and the
defendant's criminal history;

b. respond at sentencing to any statements made by the defendant or on
the defendant's behalf that are inconsistent with the information and
evidence available to the government;

e advocate for a specific sentence consistent with the terms of this
agreement including the amount of restitution and/or a fine and the
method of payment;

d. modify its position with respect to any sentencing recommendation or
sentencing factor under the Guidelines including criminal history
category, in the event that subsequent to this agreement the government
receives previously unknown information, including conduct and
statements by the defendant subsequent to this agreement, regarding the
recommendation or factor; and

€. oppose any application for a downward departure and/or sentence
outside the Guidelines range made by the defendant.

VI. RESTITUTION AND FINANCIAL PENALTY PROVISIONS
18. The defendant understands, and the parties agree, that the Court must require
restitution in the amount of $2,997,319.93 to be paid to identified victims of the fraud as part
of the sentence pursuant to Sentencing Guidelines § 5E1.1 and Title 18, United States Code,
Section 3663A. The defendant understands that defendant will not be entitled to withdraw

the plea of guilty based upon any restitution amount ordered by the Court.
Case 1:19-cr-00099-EAW Document 3 Filed 05/13/19 Page 8 of 16

19. The defendant agrees to disclose fully and completely all assets in which the
defendant either has any property interest or over which the defendant exercises control,
directly or indirectly, including those held by a spouse, nominee or other third party. The
defendant agrees to make complete financial disclosure to the United States by truthfully
executing a sworn financial statement by the deadline set by the United States, or if no
deadline is set, no later than two weeks prior to the date of sentencing. The defendant agrees
to authorize the release of all financial information requested by the United States, including,
but not limited to, executing authorization forms for the United States to obtain tax
information, bank account records, credit history, and social security information. The
defendant agrees to discuss or answer any questions by the United States relating to the
defendant's complete financial disclosure. The defendant will submit to an examination under
oath and/or a polygraph examination conducted by an examiner selected by the U:S.
Attorney’s Office on the issue of the defendant’s financial disclosures and assets, if deemed
necessary by the U.S. Attorney’s Office. The defendant certifies that the defendant has made
no transfer of assets in contemplation of this prosecution for the purpose of evading or
defeating financial obligations that are created by the agreement and/or that may be imposed
upon the defendant by the Court. In addition, the defendant promises that the defendant will

make no such transfers in the future.

20. The defendant agrees that any financial records and information provided by
the defendant to the Probation Office, before or after sentencing, may be disclosed to the

United States Attorney’s Office for use in the collection of any unpaid financial obligation.
Case 1:19-cr-00099-EAW Document 3 Filed 05/13/19 Page 9 of 16

21. The defendant understands and agrees that the Court, at the time of sentencing,
will order that all monetary penalties imposed at that time (including any fine, restitution, or
special assessment imposed in accordance with the terms and conditions of this plea
agreement) are to be due and payable in full immediately and will be (i) subject to immediate
enforcement as provide for in 18 U.S.C Section 3613, and (ii) submitted to the Treasury Offset
Program (TOP) so that any federal payment or transfer of returned property the defendant
receives may be offset and applied to federal debts but will not affect any periodic payment

schedule set by the Court.

22. The defendant understands and acknowledges that any schedule of payments
imposed by the Court at the time of sentencing is merely a minimum schedule of payments
and does not, in any way, limit those methods available to the United States to enforce the

judgment.

23. The defendant agrees that any funds and assets in which the defendant has an
interest, which have been seized or restrained by the government or law enforcement as part
of the investigation underlying this plea agreement, and not subject to forfeiture, will be used
to offset any judgment of restitution and fine imposed pursuant to this plea agreement, or to

satisfy any debts owed by the defendant to the United States and/or agencies thereof.

24. To the extent that the defendant has an interest, the defendant authorizes the
District Court Clerk to release any funds posted as security for the defendant’s appearance
bond in this case, which funds shall be applied to satisfy the financial obligations of the

defendant pursuant to the judgment of the Court.
Case 1:19-cr-00099-EAW Document3 Filed 05/13/19 Page 10 of 16

Vil. APPEAL RIGHTS

25. The defendant understands that Title 18, United States Code, Section 3742
affords a defendant a limited right to appeal the sentence imposed. The defendant, however,
knowingly waives the right to appeal and collaterally attack any component of a sentence
imposed by the Court which falls within or is less than the sentencing range for imprisonment,
a fine and supervised release set forth in Section III, § 12, above, notwithstanding the manner
in which the Court determines the sentence. In the event of an appeal of the defendant's
sentence by the government, the defendant reserves the right to argue the correctness of the

defendant's sentence.

26. The defendant understands that by agreeing not to collaterally attack the
sentence, the defendant is waiving the right to challenge the sentence in the event that in the
future the defendant becomes aware of previously unknown facts or a change in the law which

the defendant believes would justify a decrease in the defendant’s sentence.

27. The government waives its right to appeal any component of a sentence
imposed by the Court which falls within or is greater than the sentencing range for
imprisonment, a fine and supervised release set forth in Section III, 412, above,
notwithstanding the manner in which the Court determines the sentence. However, in the
event of an appeal from the defendant's sentence by the defendant, the government reserves

its right to argue the correctness of the defendant's sentence.

10
Case 1:19-cr-00099-EAW Document3 Filed 05/13/19 Page 11 of 16

VI. COOPERATION

28. The defendant will cooperate with the government by providing complete and
truthful information regarding the defendant's knowledge of any and all criminal activity,
whether undertaken by the defendant or others, in any way involving or related to bank fraud,
mail fraud, wire fraud, securities fraud, or money laundering. The defendant's cooperation
shall also include submitting to interviews by government attorneys and agents, as well as
testifying truthfully and completely before grand juries and at wre other proceedings as the
government shall deem necessary, including, but not limited to pre-trial hearings, trials,

sentencing hearings and forfeiture proceedings.

29. ‘The defendant's cooperation shall also be provided to any local, state or federal
authorities designated by the government and who have agreed to abide by the terms of the
“Cooperation” section of this agreement. The defendant's obligation to testify truthfully and
completely shall extend to proceedings in local, state and federal courts in jurisdictions which

have agreed to abide by this agreement.

30. In exchange for the defendant's plea of guilty and cooperation as set forth in
this agreement, the defendant will not be prosecuted by the Office of the United States
Attorney for the Western District of New York for any other federal criminal offenses
committed in the Western District of New York in any way involving or related to bank fraud,
mail fraud, or wire fraud, committed up to the date of this agreement and about which the

defendant provides complete and truthful information.

I]
Case 1:19-cr-00099-EAW Document3 Filed 05/13/19 Page 12 of 16

31. Further, no testimony, statements or tangible objects provided by the defendant
in compliance with this agreement (or any information directly or indirectly derived
therefrom) will be used against the defendant in any criminal case, except a prosecution for

perjury or making false statements.

32. Upon condition that the defendant has fully complied with all terms and
conditions of this agreement, should the government determine that the defendant has
provided substantial assistance in the investigation or prosecution of other persons who have
committed offenses, the government will move the Court at sentencing to depart downward
from the Guidelines at least 5 levels as provided for in Guidelines § 5K1.1, which, if granted
by the Court, would result in a total offense level of 13 and a sentencing range of 12 to 18
months imprisonment. The defendant understands that the decision to make such a motion
is within the sole discretion of the government and that the decision to grant such a motion,
and the extent of any downward departure, are matters solely within the discretion of the

Court.

33. | This agreement does not preclude the prosecution of the defendant for perjury
or making false statements in the event the defendant testifies falsely or provides false
information to the government. This agreement is not contingent upon the filing of charges
against, the return of an Indictment against, or the successful prosecution of, any person or

entity.

12
Case 1:19-cr-00099-EAW Document3 Filed 05/13/19 Page 13 of 16

34. It is a condition of this agreement that, up through the date of the defendant's
sentencing, the defendant shall commit no further crimes. It is also a condition of this
agreement that the defendant must, at all times, give complete, truthful and accurate
information and testimony and not withhold information from the government or refuse to
testify truthfully and completely. Should the defendant be sentenced prior to the completion
of the defendant’s cooperation with the government, the defendant’s obligation to comply

with the cooperation provisions of this agreement extends past sentencing.

35. In the event the government believes the defendant has violated any of the
conditions of the “Cooperation” section of this agreement, the government, in addition to its
other rights as set forth in the “Cooperation” section of this agreement, reserves the right: (a)
to modify any recommendation the government agreed to make in a motion pursuant to
Guidelines § 5K1.1; and (b) to petition the Court, before or after sentencing, for an order
declaring that the defendant has breached the “Cooperation” section and relieving the

government of its obligations under this section.

36. In the event the government petitions the Court to declare that the defendant
has breached the “Cooperation” section of this agreement, whether the defendant has violated
any of the conditions of the “Cooperation” section shall be determined by the Court in an
appropriate proceeding at which any disclosures and documents provided by the defendant
shall be admissible and at which the government shall be required to establish any violation

by a preponderance of the evidence. In order to establish any violation by the defendant, the

13
Case 1:19-cr-O0099-EAW Document3 Filed 05/13/19 Page 14 of 16

government is entitled to rely on statements and information given by the defendant pursuant

to this agreement.

37. If the “Cooperation” section of this agreement is declared breached by the

Court:

a. the defendant shall thereafter be subject to prosecution for any federal
criminal violations of which the government has knowledge, including
but not limited to, perjury and obstruction of justice;

b. the government may withdraw any motion filed pursuant to Sentencing
Guidelines § 5K1.1;

c the defendant has no right to withdraw the plea of guilty;

d. the defendant shall waive all rights under Fed. R. Crim. P. 11(f), Fed.
R. Evid. 410 and Sentencing Guidelines § 1B1.8 and the defendant
expressly agrees that all statements, testimony and tangible objects
provided by the defendant (with the exception of statements made in
open court during guilty plea proceedings), whether prior or subsequent
to this agreement, can be used directly and indirectly in any and all
criminal proceedings against the defendant;

e. the government shall be relieved of any obligation to dismiss pending
charges as otherwise provided in this agreement; and

f: the defendant agrees that any charges that were dismissed pursuant to
this agreement shall be automatically reinstated upon motion of the
government. Furthermore, the defendant agrees not to assert the statute
of limitations as a defense to any federal criminal offense which is not
time barred as of the date of this agreement. This waiver shall be
effective for a period of six months following the date upon which the
Court's order declaring the agreement breached by the defendant
becomes final.

38. At the time of sentencing, the government will make the nature and extent of
the defendant's compliance with this agreement known to the Court. The defendant will not

oppose a request by the government to adjourn sentencing until full satisfaction by the

14
Case 1:19-cr-O0099-EAW Document3 Filed 05/13/19 Page 15 of 16

defendant of the defendant’s cooperation obligations. In the event the defendant is sentenced
prior to the completion of the defendant’s cooperation obligations, however, the government
reserves the right to modify any recommendation to be made by the government at sentencing
pursuant to Guidelines § 5K1.1. Further, in the event the defendant is sentenced prior to the
completion of the defendant’s cooperation obligations, the defendant’s obligation to comply

with the cooperation provisions of this agreement extends past sentencing.

39. | The defendant's attorney is permitted to be present at any time the defendant is
questioned or interviewed by government agents regarding the matters set forth in this

agreement.

IX. TOTAL AGREEMENT AND AFFIRMATIONS
40. This plea agreement represents the total agreement between the defendant,
SCOTT CRESSWELL, and the government. There are no promises made by anyone other
than those contained in this agreement. This agreement supersedes any other prior
agreements, written or oral, entered into between the government and the defendant.
JAMES P. KENNEDY, JR.

United States Attorney
Western District of New York

BY: { phe ON
JOHN D. FABIAN
Assistant United States Attorney

Dated: May / 7%, 2019

15
Case 1:19-cr-00099-EAW Document3 Filed 05/13/19 Page 16 of 16

I have read this agreement, which consists of pages 1 through 16. I have had a full
opportunity to discuss this agreement with my attorney, Michael J. Tallon, Esq. I agree that
it represents the total agreement reached between me and the government. No promises or
representations have been made to me other than what is contained in this agreement. I

understand all of the consequences of my plea of guilty. I fully agree with the contents of this

agreement. I am signing this agreement mm of tay own free will.

#

Ail Iago

 

 

SCOTT CRESSWELL MICHAEL Y. TALLON, ESO.
Defendant Attorney forthe Defendant

re Nie
Dated: May _/> , 2019 Dated: May____, 2019

16
